Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
28, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00260-CV



                     IN RE AIMEE WOOLWINE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-05391

                         MEMORANDUM OPINION

      On April 11, 2022, relator Aimee Woolwine filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Clinton
E. Wells, Jr., presiding judge of the 312th District Court of Harris County, to
vacate the trial court’s February 2, 2022 oral order setting aside the Mediated
Settlement Agreement (“MSA”) and ordering the parties back to mediation.
Relator further requests that this Court direct the trial court to enter judgment on
the terms of the MSA and to sign the proposed final divorce decree submitted to
the trial court by relator with her motion to enter final decree of divorce.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                           2